Citation Nr: 1019390	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-41 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1966 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
October 2007 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed, but unfortunately, another remand is required in 
this case for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that he is totally 
disabled and unable to work as a result of his service-
connected disabilities.  Accordingly, the Veteran asserts 
entitlement to a total disability rating based on individual 
unemployability.  

The Veteran's service-connected disabilities include the 
following: residuals of a gunshot wound, left thigh with 
fracture of left femur and shortening of left leg, currently 
evaluated as 30 percent disabling, effective July 24, 2002; 
chondromalacia with mild degenerative joint disease status-
post meniscectomy left patella, currently evaluated as 10 
percent disabling, effective March 12, 1974; scar, left 
thigh, symptomatic, currently evaluated as 10 percent 
disabling, effective March 12, 1974; posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling, 
effective December 3, 2004; mild degenerative joint disease 
of the lumbar spine associated with residuals of a gunshot 
wound, left thigh with fracture of left femur and shortening 
of left leg, currently evaluated as 10 percent disabling, 
effective September 29, 2006; degenerative joint disease 
(DJD) of the left hip associated with residuals of a gunshot 
wound, left thigh with fracture of left femur and shortening 
of left leg, currently evaluated as a non-compensable 
disability, effective September 29, 2006; right hip strain 
associated with residuals of a gunshot wound, left thigh with 
fracture of left femur and shortening of left leg, currently 
evaluated as a non-compensable disability, effective 
September 29, 2006; and right knee condition associated with 
residuals of a gunshot wound, left thigh with fracture of 
left femur and shortening of left leg, currently evaluated as 
a non-compensable disability, effective September 29, 2006.  
The RO assigned a combined disability evaluation of 50 
percent, effective December 3, 2004, for these service-
connected disabilities.

As noted above, the Veteran's claim was previously before the 
Board in October 2007 and remanded at that time for 
additional evidentiary development.  The requested 
development was completed, but in June 2007, the RO issued a 
rating decision in which it denied the Veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
a bilateral ankle condition, and peripheral neuropathy.  The 
June 2007 rating decision also awarded service connection for 
DJD of the lumbar spine and left hip, as well as service 
connection for right hip strain and a right knee condition.  
The rating decision also continued the Veteran's 10 percent 
evaluation for service-connected PTSD.  The Veteran was 
notified of this decision and, according to the Veterans 
Appeals Control and Locator System (VACOLS), timely perfected 
an appeal to the Board in January 2009.

However, the Board notes that not all of the information 
associated with the perfection of this appeal is contained in 
the claims file.  Thus, this information must be obtained and 
associated with the claims file.  Moreover, the issue of 
entitlement to TDIU must be remanded as these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (noting that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).    
     
Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from March 
13, 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file 
relevant VA medical treatment records 
pertaining to the Veteran dating from 
March 13, 2010.

2.  Associate with the claims file any and 
all relevant records pertaining to the 
perfection of the Veteran's appeal with 
respect to the issues raised in the June 
2007 rating decision.

3.  Thereafter, the RO should readjudicate 
the Veteran's TDIU claim, taking into 
consideration 38 C.F.R. 4.16(b) (2009).  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


